No. 99-11087
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-11087
                          Conference Calendar



DAVID S. YERGER,

                                            Plaintiff-Appellant,

versus

EARL E. FOX; ROBERT J. EASON; LORIE
L. WILLS; EARL S. ANDERSON, JR.;
CYNTHIA J. WESSLING,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 7:98-CV-69
                       - - - - - - - - - -
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     David S. Yerger, Texas prisoner # 616598, appeals from the

district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) of his civil rights complaint brought under 42

U.S.C. § 1983.    Yerger argues that he was wrongly convicted in a

prison disciplinary hearing of making a threat to a guard.     He

argues that, as a result of his conviction, he lost good-time

credits, and his custodial classification was adversely affected.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11087
                                 -2-

     Yerger’s claims are without merit.    Yerger does not have a

protected liberty or property interest in his custodial

classification.    See Wilson v. Budney, 976 F.2d 957, 958 (5th

Cir. 1992).   Moreover, he failed to make a showing in the

district court that his “conviction” at the disciplinary

proceeding was reversed, expunged, or otherwise declared invalid.

Any § 1983 challenge to the loss of his good-time credits

therefore is barred.    See Edwards v. Balisok, 520 U.S. 641, 648

(1997); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

     For the first time in his brief on appeal, Yerger argues

that the false disciplinary report was racially motivated in

violation of his rights under the Fourteenth Amendment.    He also

states that the disciplinary charge violated his First Amendment

right of free speech.   Yerger did not make these two allegations

in his pleadings in the district court.    As such, they may not be

raised on appeal for the first time.    See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (“‘The Court will

not allow a party to raise an issue for the first time on appeal

merely because a party believes that he might prevail if given

the opportunity to try a case again on a different theory.’”)

(citation omitted), cert. denied, 120 S. Ct. 982 (2000).

     Yerger’s appeal is without arguable merit and therefore is

frivolous.    Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

The appeal is DISMISSED.   5TH CIR. R. 42.2.